DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/999,134, filed on January 22, 2014.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on May 25, 2021.  These drawings are acceptable.
Claim Objections
Claims 29 and 32 are objected to because of the following informalities:  Claim 29, line 1, “according to according to” should be “according to”.  Claim 32, line 2, “voltage-“ should be “voltage”.  Appropriate correction is required.
Allowable Subject Matter
Claims 16-28 and 30-31 allowed.
Claims 29 and 32 are objected to because of informalities, but would be allowable if rewritten with the informalities corrected.
The following is an examiner’s statement of reasons for allowance:
Claims 16-24 are allowed because none of the prior art of record discloses or 
suggests at least one detector for detecting a coupling condition of the at least one first resonant circuit and at least one second resonant circuit, and at least one controller for controlling the at least one switch responsive to at least one of a detected critical- and overcritical coupling condition of the at least one first resonant circuit and the at least one second resonant circuit, in combination with the remaining claimed features.
	Claims 25-28 and 30-31 are allowed, and claims 29 and 32 contain allowable subject matter, because none of the prior art of record discloses or suggests detecting at least one coupling condition of the at least one first resonant circuit coupled to at least one second resonant circuit, and coupling at least a part of the wireless power received to at least one load via at least one switch, wherein the at least one switch is responsive to at least one of a detected critical- and overcritical coupling condition, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US patent of Dinn et al. (6,882,236) corresponds to 2004/0085145.  The US 
patent of Boys et al. (8,183,938) corresponds to 2009/0302933.  The US patent of Jang et al. (6,934,167) corresponds to 2004/0218406.
This application is in condition for allowance except for the following formal matters: 
See the informalities set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836